  Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

STATE OF TEXAS, ET AL,         §
                               §
                   Plaintiffs, §         NO.                3:15-CV-162,
v.                             §         CONSOLIDATED WITH NOS.
                               §         3:15-CV-165, 3:15-CV-266, AND
UNITED STATES ENVIRONMENTAL §            3:18-CV-176
PROTECTION AGENCY, ET AL,      §
                               §         JUDGE GEORGE C. HANKS, JR.
                   Defendants. §

                   Amicus Brief of Bayou City Waterkeeper




                                    i
       Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 2 of 22




                                                     Table of Contents


I.      Nature & Stage of Proceeding ................................................................................... 1

II.     Statement of Issues .................................................................................................... 2

III.    Summary of Argument .............................................................................................. 3

IV.     Background ................................................................................................................ 5

         A. The Texas Coastal Prairie Wetlands Represent a Complex Network of Waters
            that Directly Affect the Integrity of Navigable Waters Within the Lower
            Galveston Bay Watershed ................................................................................... 5
         B. In the Corps’ Galveston District, the Supreme Court’s Decision in SWANCC Led
            to Underenforcement of the Clean Water Act and Widespread Wetlands Loss 7
         C. In Crafting the Clean Water Rule, the EPA and Corps Carefully Considered the
            Scientific Research and Technical Data Supporting the Connectivity of Texas
            Coastal Prairie Wetlands to Navigable Waters ................................................. 10

V.      Analysis.................................................................................................................... 13

         A. Scientific Research and Technical Data Support Jurisdiction over Texas Coastal
            Prairie Wetlands Based on Their “Significant Nexus” to Traditional Navigable
            Waters ............................................................................................................... 15
         B. Scientific Research and Technical Data Support the Agencies’ Decision to
            Analyze Texas Coastal Prairie Wetlands in Combination with “Similarly
            Situated” Waters ............................................................................................... 16
         C. The Clean Water Rule and Supporting Documents Define Texas Coastal Prairie
            Wetlands in Great Detail................................................................................... 17

VI.     Conclusion ............................................................................................................... 18




                                                                ii
      Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 3 of 22




                                                        Table of Authorities

Cases

BCCA Appeal Grp. v. EPA, 355 F.3d 817, 824 (5th Cir. 2004) ............................ 14, 16, 17

Rapanos v. United States, 547 U.S. 715 (2006) ......................................................... passim

Solid Waste Agency of Northern Cook County v. U.S. Army Corps of Engineers, 531 US

   159 (2001) ................................................................................................................ 3, 7, 9

Statutes and Regulations

33 C.F.R. § 328.3 ............................................................................................................... 11

5 U.S.C. § 706 ................................................................................................................... 14

The Clean Water Rule, 80 Fed. Reg. 37,054 ................................................... 10, 11, 17, 18




                                                               iii
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 4 of 22




       Bayou City Waterkeeper submits this amicus brief to inform this Court’s review of

the 2015 Clean Water Rule’s provisions clarifying when Texas coastal prairie wetlands fall

within the jurisdiction of the Clean Water Act. Bayou City Waterkeeper urges the Court to

uphold the Clean Water Rule as a valid exercise of administrative discretion.

                             I.    Nature & Stage of Proceeding

       These consolidated cases, filed in 2015 and 2018 by the States of Texas, Louisiana,

and Mississippi and various groups representing members of construction, transportation,

agricultural, and commercial development industries, challenge the 2015 Clean Water

Rule. On September 12, 2018, this Court temporarily enjoined the Rule’s enforceability in

Texas, Louisiana, and Mississippi and ordered the parties to brief all remaining issues in

the case. (Docs. 140 at 2; 154.)

       On October 18, 2018, the plaintiffs moved for summary judgment and asked the

Court to vacate the 2015 Clean Water Rule. (Docs. 156, 157.) On summary judgment, only

the industry plaintiffs challenge a provision of the Clean Water Rule that outlines

protections for Texas coastal prairie wetlands. (See Doc. 156 at 41-43, 47-48.) On

November 8, 2018, the defendants, a mixture of federal governmental entities and

representatives, urged the Court to reject plaintiffs’ claims as not ripe. (Doc. 170.) That

same day, the defendant-intervenors Natural Resources Defense Council and National

Wildlife Federation filed a cross-motion for summary judgment and asked the Court to

uphold the Clean Water Rule, including its Texas coastal prairie wetlands provision. (Docs.

168, 169.)



                                            1
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 5 of 22




       Bayou City Waterkeeper files this amicus brief in opposition to the plaintiffs’

motions for summary judgment and in support of the defendant-intervenors’ cross-motion

for summary judgment. Bayou City Waterkeeper focuses its brief on the Clean Water

Rule’s protections for Texas coastal prairie wetlands and asks the Court to uphold the 2015

Clean Water Rule.

                                 II.   Statement of Issues

       In their motions for summary judgment, the industry plaintiffs insist that the Clean

Water Rule’s classification of Texas coastal prairie wetlands is arbitrary and capricious

under the Administrative Procedure Act. (Doc. 156 at 41.) In their cross-motion for

summary judgment, the defendant-intervenors Natural Resources Defense Council and

National Wildlife Federation state the relevant standard of review; Bayou City

Waterkeeper incorporates it in full. (See Doc. 168 at 8.)

       Bayou City Waterkeeper files this amicus brief to assist this Court’s evaluation of

the 2015 Clean Water Rule in Texas, particularly as it relates to the Texas coastal prairie

wetlands by addressing the following factual and related legal issues:

          • The regional importance of Texas coastal prairie wetlands to the quality of
            navigable waters and to neighboring communities;

          • The historic underenforcement of the Clean Water Act in the greater Houston
            area as a result of confusion over its application to Texas coastal prairie
            wetlands;

          • The scientific research and technical data considered by the U.S.
            Environmental Protection Agency (“EPA”) and U.S. Army Corps of
            Engineers (“Corps”) in crafting the Clean Water Rule’s provisions governing
            jurisdictional determinations relating to Texas coastal prairie wetlands; and



                                            2
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 6 of 22




          • The legal validity of the Clean Water Rule’s Texas coastal prairie wetlands
            provisions under the Administrative Procedure Act.

                               III.   Summary of Argument

       For nearly two decades, the Corps’ Galveston District has improperly excluded from

jurisdiction a class of wetlands known as the Texas coastal prairie wetlands. As the

headwaters to navigable waters like the Lower Galveston Bay, these wetlands directly

affect aquatic integrity regionally. Texas coastal prairie wetlands also serve a range of other

functions, including stormwater detention, storm surge protection, and other flood

prevention benefits, which have been valued at billions of dollars. Yet, as a result of the

Galveston District’s decision to treat these important wetlands as isolated waters in most

circumstances, significant acreage of wetlands has been lost to commercial and residential

development at an escalating pace for nearly 20 years.

       The Galveston District based its policy on an overly narrow interpretation of the

Supreme Court’s decision in Solid Waste Agency of Northern Cook County v. U.S. Army

Corps of Engineers, 531 US 159 (2001) (“SWANCC”). If implemented, the Clean Water

Rule would correct this narrow reading, and would resolve a longstanding regulatory

failure within this region, by providing the Galveston District with clear instructions as to

when Texas coastal prairie wetlands fall within the Clean Water Act’s scope.

       In this litigation, the industry plaintiffs challenge the Clean Water Rule’s provisions

relating to the Texas coastal prairie wetlands. (See Doc. 156 at 41-43, 47-48.). They assert

that these provisions are arbitrary and capricious because, they say, Texas coastal prairie




                                             3
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 7 of 22




wetlands are not “meaningfully defined” and otherwise are improperly defined by

“scientifically irrelevant” political boundaries. (Id.)

       The defendant-intervenors correctly assert that the industry plaintiffs cannot raise

this argument now because at no point did they or anyone else raise these arguments during

the comment period. (Doc. 168 at 31-32.) Regardless, the defendant-intervenors correctly

contend, the final Clean Water Rule and supporting documents thoroughly and sufficiently

define the Texas coastal prairie wetlands provision with reference to scientific research and

technical data; further, the defendant-intervenors note, the industry plaintiffs’ complaint

about the Texas coastal prairie wetlands being defined too narrowly should not be taken

seriously because the thrust of their overall argument is that the Clean Water Rule is too

broad. (Doc. 168 at 32.)

       To assist the Court with its review of these arguments, in this amicus brief, Bayou

City Waterkeeper provides more information about the Texas coastal prairie wetlands, their

regional importance, and the Corps’ failure to protect them. Bayou City Waterkeeper

ultimately asserts that this portion of the Clean Water Rule is not arbitrary and capricious

under the Administrative Procedure Act because:

           • Scientific research and technical data confirm a “significant nexus” between
             Texas coastal prairie wetlands and traditional navigable waters based on
             hydrological connectivity and other factors authorized by the Supreme Court
             in Rapanos.

           • Extensive scientific research and technical data also support the Agencies’
             decision to analyze Texas coastal prairie wetlands in combination as
             “similarly situated” waters.




                                              4
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 8 of 22




          • Contrary to the industry plaintiffs’ suggestion, the final Clean Water Rule
            and supporting documents define Texas coastal prairie wetlands in great
            detail and with reference to scientific research and technical data.

       The Court should reject the plaintiffs’ motions for summary judgment, grant the

defendant-intervenors’ cross-motion for summary judgment, and uphold the 2015 Clean

Water Rule.

                                    IV.    Background

       A. The Texas Coastal Prairie Wetlands Represent a Complex Network of Waters
          that Directly Affect the Integrity of Navigable Waters Within the Lower
          Galveston Bay Watershed

       For years, researchers at reputed institutions like Texas A&M University and the

Houston Advanced Research Center have studied what the Clean Water Rule calls Texas

coastal prairie wetlands—which also are referred to regionally as pimple mounds, coastal

prairie pothole wetlands, marsh wetlands, and palustrine wetlands—and repeatedly

confirmed their connectivity and importance to indisputably navigable waters, including

Lower Galveston Bay. The Texas coastal prairie wetlands, which “were formed thousands

of years ago by ancient rivers and bayous and once occupied almost a third of the landscape

around Galveston Bay,” are found “[a]long the Gulf of Mexico from western Louisiana to

south Texas” and “occur as a mosaic of depressions, ridges, swales, intermound flats, and

mima mounds.” 1




1
  EPA & Corps, Technical Support Document for the Clean Water Rule: Definition of
Waters of the United States, at 348 (May 27, 2015), Docket no. EPA-HQ-OW-2011-
20869.
A Joint Appendix, containing record excerpts cited by the parties, is scheduled to be filed
after the completion of briefing. (See Doc. 154 at 2.) For ease of reference and compilation,
                                            5
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 9 of 22




       Today, Texas coastal prairie wetlands serve as “the headwaters for virtually all of

the water bodies feeding into Galveston Bay” 2 and therefore “are a critical part of the

aquatic integrity of our regional bayous and bays” that constitute navigable waters. 3

Research repeatedly has confirmed that these wetlands, regarded by the Corps’ Galveston

District as geographically isolated, “are not isolated” due to their hydrological

connectivity. 4

       Regionally, Texas coastal prairie wetlands serve a range of important, valuable

functions. 5 Researchers estimate the value of wetlands’ stormwater detention services

alone, which reduce the effects of flooding for neighboring communities, at a minimum of

$600 million. 6 When other functions that these wetlands serve are added to this figure—




this brief refers to record documents using their EPA docket numbers. To the extent this
brief cites to any documents from the regulatory docket not already compiled by the parties,
Bayou City Waterkeeper will coordinate with the parties to include those documents with
the Joint Appendix. Documents can be found by searching the full docket number,
including the last four or five digits, on the government’s website, www.regulations.gov.
Excerpts from documents outside of the Administrative Record are provided for additional
factual context and attached as exhibits to this brief; all legal argument in this brief,
however, rests on documents within the Administrative Record.
2
  Exhibit 1, Excerpts from John S. Jacob, et al, Houston-Area Freshwater Wetland Loss,
1992–2010, at Summary (Texas A&M University System, May 2014). The full article is
available at https://tcwp.tamu.edu/files/2015/06/WetlandLossPub.pdf (last visited Nov. 15,
2018).
3
  Exhibit 2, John S. Jacob, et al, Upper Texas Gulf Coast Pothole Wetlands: New Research
shows Significant and Profound Hydrologic Connections to Galveston Bay and other Area
Waters, at 3 (Texas Coastal Watershed Program, Texas A&M Agrilife Extension, July
2011).
4
  Exhibit 2, at 3.
5
  Exhibit 1, at 1 (Wetlands functions “include[e] detaining stormwater, controlling erosion,
storing and cleansing water, and providing places for recreation for people and habitat for
wildlife.”).
6
  Exhibit 1, at 12-13.
                                            6
    Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 10 of 22




such as their role in protecting coastal areas and shorelines by weakening the force of

storms, decreasing flooding in other ways, cleansing water before it reaches navigable

waters, replenishing groundwater supplies, reducing erosion, providing habitats for

wildlife such as migratory birds, providing places for recreation, and offering an intangible

sense of beauty and place in our culture—the figure leaps to the billions. 7

       B. In the Corps’ Galveston District, the Supreme Court’s Decision in SWANCC Led
          to Underenforcement of the Clean Water Act and Widespread Wetlands Loss

       Despite the indisputable benefits Texas coastal prairie wetlands offer to navigable

waters and neighboring communities in the region, due to confusion over the Clean Water

Act’s scope, they historically have not received adequate protection within the Corps’

Galveston District. As a result, Texas coastal prairie wetlands have been permanently lost

to rapid commercial and residential development.

       The Supreme Court’s 2001 ruling in SWANCC represented a jurisdictional turning

point within the Galveston District. In SWANCC¸ the Supreme Court held that the Clean

Water Act did not grant jurisdiction over isolated, abandoned sand and gravel pits with

seasonal ponds, which provide migratory bird habitats. 531 US 159. The Galveston District

read this opinion to exempt from regulatory jurisdiction almost all regional wetlands

outside of FEMA’s 100-year floodplain—an approach which differed from that taken by

other Corps district offices both in and out of Texas. 8 The Galveston District’s unique



7
 Id.
8
 Texas Parks & Wildlife, Comment to Advance Notice of Rulemaking re Docket no. OW-
2002-0050, at 3, 7-9 (2003) (“TPWD 2003 Comment”) (resubmitted in 2014 by Natural
Resources Defense Council in support of Clean Water Rule) (discussing Seattle Adjacency
                                            7
   Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 11 of 22




approach produced “confusion on the part of the regulated community and the resource

agencies responsible for fish and wildlife habitat and water quality” and led to “substantial

degradation of what are clearly interstate waters,” including those already listed as

impaired within the State of Texas under the Clean Water Act. 9

       In 2006, Justice Kennedy’s concurrence in Rapanos v. United States, 547 U.S. 715

(2006), clarified that the Clean Water Act’s jurisdiction could extend to hydrologically

connected waters like the Texas coastal prairie wetlands. Justice Kennedy recognized:

              Wetlands can perform critical functions related to the integrity of
       other waters—functions such as pollutant trapping, flood control, and runoff
       storage. 33 CFR §320.4(b)(2). Accordingly, wetlands possess the requisite
       nexus, and thus come within the statutory phrase “navigable waters,” if the
       wetlands, either alone or in combination with similarly situated lands in
       the region, significantly affect the chemical, physical, and biological
       integrity of other covered waters more readily understood as “navigable.”

Id. at 779-80 (emphasis added).

       Although this opinion led to additional scientific research showing the connectivity

of Texas coastal prairie wetlands complexes to navigable waters in this region, the

Galveston District did not change its policy and continued to categorically exclude most

Texas coastal prairie wetlands as outside the scope of the Clean Water Act’s protections.

       As a result, within the Galveston District post-SWANCC, “[h]undreds of thousands

of acres of coastal pothole wetlands… fell out of jurisdiction.” 10 Not coincidentally, it has




Guidance and approach taken by other Corps offices in Texas), Docket no. EPA-HQ-OW-
2011-0880-17477.
9
  Id.
10
   Exhibit 2, at 1.
                                             8
     Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 12 of 22




been estimated that more than 80% of wetlands lost regionally to development in the past

25 years were outside the 100-year floodplain. 11 These figures underestimate the full extent

of wetlands loss regionally; the actual number of acres lost may be much higher.12

Researchers identified a full 50-75% more wetlands lost than those identified by the U.S.

Fish & Wildlife’s National Wetland Inventory. 13

       Texas coastal prairie wetlands “continue to be lost at a rate that is higher than any

other wetland class in the Houston-Galveston region.” 14 Without any change in the

Galveston District’s policy, the region will lose at least 100,000 more acres of wetlands to

development in the next four decades. 15 Continuing losses “will very likely have grave




11
   Exhibit 1, at 11 (“Since 2001, the U.S. Army Corps of Engineers (USACE) has deemed
the vast majority of wetlands documented as lost in this study as outside of its jurisdiction.
The Galveston District of the USACE currently considers almost all palustrine wetlands
subject to development in this area to be ‘isolated’ from the ‘waters of the U.S.’”).
12
   Exhibit 1, at 8.
13
   Id.; see also Economic Analysis of the EPA-Army Clean Water Rule, at 47 (May 2015),
Docket no. EPA-HQ-OW-2011-0880-20866 (noting that as of 2015 only approximately
75 percent or more of the wetlands in these states [including Texas] were not digitally
mapped in the NWI”).
14
    Exhibit 3, Excerpts from Galveston Bay Wetland Mitigation Assessment & Local
Government Capacity Building, at 12 (Houston Advanced Research Center, et al 2014)
(prepared for the Texas General Land Office). The full report is available at
https://www.harcresearch.org/sites/default/files/Project_Documents/13-079-000-
7102%20Report_2014_Final.pdf (last visited Nov. 15, 2018). The greatest loss of Texas
coastal wetlands has occurred in Harris County—“more than double that of the [seven
neighboring] counties combined.” Exhibit 1, at Summary.
15
   Exhibit 4, Matthew Tresaugue, Review: Developers failing to follow wetlands mandate,
Houston           Chronicle        (Aug.         2,        2015),         available         at
https://www.houstonchronicle.com/news/houston-texas/houston/article/Review-
Developers-failing-to-follow-wetlands-6417918.php (last visited Nov. 2, 2018).
                                            9
     Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 13 of 22




implications for the long-term health of the Galveston Bay System,” which will lose its

“principal means of cleaning the polluted runoff that enters the bay.” 16

       C. In Crafting the Clean Water Rule, the EPA and Corps Carefully Considered the
          Scientific Research and Technical Data Supporting the Connectivity of Texas
          Coastal Prairie Wetlands to Navigable Waters

       After receiving more than 1.1 million public comments over 200 days and hosting

400 public meetings, the EPA and Corps finalized the Clean Water Rule. See Clean Water

Rule, 80 Fed. Reg. at 37,057; Extension of Comment Period for the Definition of “Waters

of the U.S.” under the Clean Water Act Proposed Rule and Notice of Availability, 79 Fed.

Reg. 61,590, 61,590-91 (Oct. 14, 2014) (extending the comment period on the agencies’

proposal until November 14, 2014). The comments received included detailed comments

in support of the Clean Water Rule’s Texas coastal prairie wetlands provision. 17 Notably,

the Agencies did not receive any substantive comments in opposition to this provision. 18

       The final Clean Water Rule instructs that Texas coastal prairie wetlands “must be

analyzed ‘in combination’ as ‘similarly situated’ waters when making a case-specific

significant nexus analysis.” 80 Fed. Reg. at 37071. Importantly, the Rule does not create

blanket jurisdiction over Texas coastal prairie wetlands, but articulates that their special




16
   Exhibit 1, at Summary.
17
   See generally Response to Comments, Topic 4, at 4.3.4.4, Docket no. EPA-HQ-OW-
2011-0880-20872 (responding to some comments to the Texas coastal prairie wetlands
provision).
18
   Id. at 4.3.4.4.2 (“The Agencies did not identify substantive comments that addressed this
topic.”).
                                            10
   Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 14 of 22




nature requires a slightly different analysis that must be anchored in the Supreme Court’s

significant nexus test. See 33 C.F.R. § 328.3(a)(7)(v).

       The final version of the Clean Water Rule describes the Texas coastal prairie

wetlands in great detail:

               Along the Gulf of Mexico from western Louisiana to south Texas,
       freshwater wetlands occur as a mosaic of depressions, ridges, intermound
       flats, and mima mounds. These coastal prairie wetlands were formed
       thousands of years ago by ancient rivers and bayous and once occupied
       almost a third of the landscape around Galveston Bay, Texas. The term Texas
       coastal prairie wetlands is not used uniformly in the scientific literature but
       encompasses Texas prairie pothole (freshwater depressional wetlands) and
       marsh wetlands that are described in some studies that occur on the Lissie
       and Beaumont Geological Formations, and the Ingleside Sand.

              Texas coastal prairie wetlands are locally abundant and in close
       proximity to other coastal prairie wetlands and function together
       cumulatively. Collectively as a complex, Texas coastal prairie wetlands can
       be geographically and hydrologically connected to each other via swales and
       connected to downstream waters, contributing flow to those downstream
       waters. Cumulatively, these wetlands can control nutrient release levels and
       rates to downstream waters, as they capture, store, transform, and pulse
       releases of nutrients to those waters.

              The agencies conclude that Texas coastal prairie wetlands are
       similarly situated based on their close proximity to each other and the
       tributary network, their hydrologic connections to each other and the
       tributary network, their interaction and formation as a complex of wetlands,
       their density on the landscape, and their similar functions.

80 Fed. Reg. at 37072-37073.

       The EPA and Corps’ Technical Support Document for the Clean Water Rule:

Definition of Waters of the United States (“Technical Support Document”) echoes this




                                            11
     Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 15 of 22




definition and includes citations to several scientific reports. 19 Detailed findings in both the

Technical Support Document and the EPA and Corps’ Connectivity of Streams &

Wetlands to Downstream Waters: A Review & Synthesis of the Scientific Evidence

(“Connectivity Report”) further support the categorization of Texas coastal prairie

wetlands within the final Clean Water Rule. 20

       Seemingly in direct response to the Galveston District’s restrictive exercise of

jurisdiction over Texas coastal prairie wetlands, the Connectivity Report recognizes:

“Caution should be used in interpreting connectivity for wetlands that have been designated

as ‘geographically isolated’ because… wetland complexes could have connections to

downstream waters through stream channels even if individual wetlands within the

complex are geographically isolated.” 21

       In urging this caution, the Connectivity Report refers specifically to Texas coastal

prairie wetlands and cites to research that concludes these wetlands should not be regarded

as geographically isolated:

              The wetlands in this complex have been considered to be a type of
       geographically isolated wetland. Collectively, however, they are connected
       both geographically and hydrologically to downstream waters in the area:
       During an almost 4-year study period, nearly 20% of the precipitation that
       fell on the wetland complex flowed out through an intermittent stream into
       downstream waters [at Armand Bayou, a navigable water located in
       southeast Harris County that eventually feeds into the Lower Galveston Bay].
       Thus, wetland complexes could have connections to downstream waters



19
   Technical Support Document, at 348-49, Docket no. EPA-HQ-OW-2011-20869.
20
    Connectivity Report, Docket no. EPA-HQ-OW-2011-20859; Technical Support
Document, Docket no. EPA-HQ-OW-2011-20869.
21
   Connectivity Report, at 6.1.3.1, Docket no. EPA-HQ-OW-2011-20859.
                                              12
     Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 16 of 22




       through stream channels even when the individual wetland components
       are geographically isolated. 22

       The Technical Report identifies additional studies identifying the benefits of Texas

coastal prairie wetlands to navigable waters:

              One study found that in a study area near Galveston Bay, over one-
       third of the precipitation that fell within the study area was captured within
       Texas coastal prairie wetland drainage basins and thus have the potential for
       the wetlands to provide floodwater storage and water quality benefits to
       downstream waters. Enwright et al. 2011.

               …Another study found that Texas coastal prairie wetlands intercept
       runoff before it enters large water bodies and thus have the opportunity to
       filter pollutants before they reach downstream (a)(1) through (a)(3) waters,
       such as Galveston Bay. Sipocz 2002; Sipocz 2005. Cumulatively, these
       wetlands can control nutrient release levels and rates to downstream waters,
       as they capture, store, transform and pulse releases of nutrients to those
       waters. Enwright et al. 2011; Forbes et al. 2012. 23

                                       V.    Analysis

       In addition to the arguments already raised by the defendant-intervenors, this Court

should reject the industry plaintiffs’ request for summary judgment on the Texas coastal

prairie wetlands provision because the EPA and Corps engaged in reasoned

decisionmaking that was supported by the Administrative Record, scientific research, and

technical data.




22
   Id.
23
   Technical Support Document, at 348-49, Docket no. EPA-HQ-OW-2011-20869. The
Connectivity Report also identifies other biological connections between Texas Coastal
Prairie Wetlands and navigable waters by noting their use by migrating redhead ducks and
lesser scaup, which allowed the birds to feed, drink, preen, and rest. See Connectivity
Report, at 4.4.4, Docket no. EPA-HQ-OW-2011-20859.
                                            13
   Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 17 of 22




       The Administrative Procedure Act forbids “arbitrary and capricious” agency action.

5 U.S.C. § 706(2)(A). In BCCA Appeal Grp. v. EPA, 355 F.3d 817, 824 (5th Cir. 2004),

the U.S. Court of Appeals for the Fifth Circuit characterized this standard as “narrow”:

               A rule is “arbitrary and capricious” only where the agency has
       considered impermissible factors, failed to consider important aspects of the
       problem, offered an explanation for its decision that is contrary to the record
       evidence, or is so irrational that it could not be attributed to a difference in
       opinion or the result of agency expertise. Motor Vehicle Mfrs. Ass’n v. State
       Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 77 L.Ed.2d 443
       (1983). Thus, agency decisions will be upheld so long as the agency
       “examine[s] the relevant data and articulate[s] a satisfactory explanation for
       its action including a `rational connection between the facts found and the
       choice made.’” Burlington Truck Lines v. United States, 371 U.S. 156, 168,
       83 S.Ct. 239, 9 L.Ed.2d 207 (1962).

The Fifth Circuit emphasized that the Administrative Procedure Act is “‘most deferential’”

where, as here, “its decision is based upon its evaluation of complex scientific data within

its technical expertise.” Id. (quoting Baltimore Gas & Elec. Co. v. NRDC, 462 U.S. 87, 103

(1983)).

       As explained below, the Agencies did not act in an arbitrary or capricious manner

in providing protections for Texas coastal prairie wetlands because:

           • Scientific research and technical data show a “significant nexus” between
             Texas coastal prairie wetlands and traditional navigable waters based on
             hydrological connectivity and other factors identified by the Supreme Court
             in Rapanos.

           • Scientific research and technical data also support the Agencies’ decision to
             analyze Texas coastal prairie wetlands in combination as “similarly situated”
             waters.

           • Contrary to the industry plaintiffs’ suggestion, the final Clean Water Rule
             and supporting documents define Texas coastal prairie wetlands in great
             detail.


                                            14
     Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 18 of 22




       The Court should reject the industry plaintiffs’ arguments against the Texas coastal

prairie wetlands provision and uphold the Clean Water Rule.

       A. Scientific Research and Technical Data Support Jurisdiction over Texas Coastal
          Prairie Wetlands Based on Their “Significant Nexus” to Traditional Navigable
          Waters

       In Rapanos, Justice Kennedy expressly recognized that wetlands may affect the

“chemical, physical, and biological integrity” of navigable waters by performing “critical

functions… such as pollutant trapping, flood control, and runoff storage”; these functions,

in turn, could create a sufficient nexus to sustain jurisdiction under the Clean Water Act.

547 U.S. at 779-80.

       The Connectivity Report and the Technical Support Document identify research

supporting the conclusion that Texas coastal prairie wetlands influence the “biological,

physical, and chemical integrity” of navigable waters because they perform functions that

are remarkably similar to those identified by Justice Kennedy in Rapanos. They:

          • Control nutrient release levels and rates to downstream waters, as they
            capture, store, transform and pulse releases of nutrients to those waters; 24

          • Intercept runoff before it enters large water bodies and thus have the
            opportunity to filter pollutants before they reach downstream; 25

          • Influence water quality to navigable waters downstream through
            hydrological and geographical connections; 26 and

          • Provide floodwater storage capacity by capturing substantial amounts of
            rainfall. 27



24
   Id.
25
   Id.
26
   Connectivity Report, at 6.1.3.1, Docket no. EPA-HQ-OW-2011-20859.
27
   Technical Support Document, at 348-49, Docket no. EPA-HQ-OW-2011-20869.
                                           15
   Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 19 of 22




       Based on these functions, the Rule properly authorizes jurisdiction over Texas

coastal prairie wetlands with a significant nexus to navigable waters. There is no evidence

the EPA and Agency “considered impermissible factors, failed to consider important

aspects of the problem, offered an explanation for its decision that is contrary to the record

evidence, or is so irrational that it could not be attributed to a difference in opinion or the

result of agency expertise.” BCCA Appeal Grp., 355 F.3d at 824. Rather, the Texas coastal

prairies provision is well-grounded in scientific research and technical data and supported

by “a satisfactory explanation for its action.” Id.

       B. Scientific Research and Technical Data Support the Agencies’ Decision to
          Analyze Texas Coastal Prairie Wetlands in Combination with “Similarly
          Situated” Waters

       In Rapanos, Justice Kennedy also recognized that wetlands may play “critical

functions related to the [chemical, physical, and biological] integrity” of navigable waters

“in combination with similarly situated lands in the region.” 547 U.S. at 779-80.

       Here, the text of the Clean Water Rule, the Connectivity Report, and the Technical

Support Data all identify research showing that Texas coastal prairie wetlands function in

combination to affect the “chemical, physical, and biological integrity” of navigable waters

like Lower Galveston Bay. For example, the Technical Support Document specifically

identifies research which shows how Texas coastal prairie wetlands “are locally

abundant[,] in close proximity to other coastal prairie wetlands[,] and function together

cumulatively” and “[c]ollectively as a complex” through geographic and hydrological




                                             16
      Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 20 of 22




connections” to serve a range of important functions, including those addressed above. 28

(See § V-A.)

         Given these findings and their grounding in scientific research and technical data,

the Agencies’ decision to combine the Texas coastal prairies wetlands as “similarly

situated… for purposes of a significant nexus analysis, in the watershed that drains to the

nearest water” was not arbitrary and capricious. 80 Fed. Reg. at 37104-37105.

         C. The Clean Water Rule and Supporting Documents Define Texas Coastal Prairie
            Wetlands in Great Detail

         Contrary to the industry plaintiffs’ suggestion, the final version of the Clean Water

Rule describes the Texas coastal prairie wetlands in sufficient detail. The Rule identifies

their broader location and describes their composition to aid in their proper identification:

They are located “[a]long the Gulf of Mexico from western Louisiana to south Texas” and

“occur as a mosaic of depressions, ridges, intermound flats, and mima mounds.” 80 Fed.

Reg. at 37072-37073. The Rule also explains their arrangement and grouping relative to

other Texas coastal prairie wetlands and how they function as a complex: These wetlands

are “locally abundant and in close proximity to other coastal prairie wetlands and function

together cumulatively [and] [c]ollectively as a complex.” Id. And the Rule further explains

that Texas coastal prairie wetlands may be “geographically and hydrologically connected

to each other via swales and connected to downstream waters” and “contribut[e] flow to

those downstream waters.” Id.




28
     Technical Support Document, at 348-49, Docket no. EPA-HQ-OW-2011-20869.
                                              17
      Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 21 of 22




         The Technical Support Document bolsters this definition with references to relevant

scientific research, which further explains the Clean Water Rule’s intended coverage.29

This suffices under the Administrative Procedure Act and the Constitution’s vagueness

standards.

                                      VI.   Conclusion

         Bayou City Waterkeeper respectfully requests that the Court deny the plaintiffs

motions for summary judgment, grant the defendant-intervenors’ cross-motion for

summary judgment, and uphold the 2015 Clean Water Rule.

Date: November 15, 2018

                                                  By: /s/ Kristen Schlemmer
                                                  Kristen Schlemmer
                                                  Texas Bar No. 24075029
                                                  S.D. Tex. Bar No. 2078411
                                                  Bayou City Waterkeeper
                                                  2010 N. Loop West, Suite 275
                                                  Houston, TX 77018
                                                  Tel: (281) 901-0182
                                                  kristen@bayoucitywaterkeeper.org
                                                  Attorney for Bayou City Waterkeeper




29
     Technical Support Document, at 348-49, Docket no. EPA-HQ-OW-2011-20869.
                                             18
   Case 3:15-cv-00162 Document 173 Filed on 11/16/18 in TXSD Page 22 of 22




                                     Certificate of Service

       I certify that on November 15, 2018, I electronically filed Bayou City Waterkeeper’s

Proposed Amicus Brief and all attachments using the CM/ECF system, which

automatically sends notice and a copy of the filing to all counsel of record.

                                                 /s/ Kristen Schlemmer
                                                 Kristen Schlemmer

                                                 Attorney for Bayou City Waterkeeper




                                            19
